SUMMARY ORDER
Plaintiff, Anthony D. Amaker, an inmate at the Clinton Correctional Facility, proceeds pro se against defendants, employees of the New York State Department of Correctional Services. Plaintiff brought this action under 42 U.S.C. §§ 1981, 1988, 1985 & 1986 claiming, inter alia, that defendants discriminated against him on the basis of his race with the intent of depriving him of equal protection, adequate access to the courts, and other constitutional rights. The District Court denied plaintiffs motion for additional discovery and further granted defendants’ motion for summary judgment as to all claims, finding that plaintiff had raised no triable issue of fact.
The District Court did not abuse its discretion in determining that plaintiff had failed to show the need for additional discovery. Nor did it err in granting defendants’ motion for summary judgment.
We have considered all of plaintiffs arguments and have found each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED for substantially the reasons stated by the District Court in its Memorandum and Order of February 18, 2003. Amaker v. Foley, No. 94-cv-0843e(sr), 2003 WL 21383010 (W.D.N.Y. Feb.18, 2003).